Ehdicott, J.
1. It was not competent for the plaintiff to prove that several persons who enter their drains into the sewer, or who by more remote means receive benefit thereby, were not included in the assessment, as provided in the Gen. Sts. c. 48, § 4. The plaintiff’s purpose was in this way to show that the assessment was invalid. But that question cannot be tried in this case; if the assessment was erroneous in that respect, it could have been revised on certiorari. Butler v. Worcester, 112 Mass. 541, 556.
2. The city ordinance had no relation to the assessment; and the assessment is not rendered invalid because the superintendent of streets failed to comply with its provisions. It is directory merely, and provides for the making and recording of an accurate plan of sewers, reservoirs or drains, when built or repaired. Its obvious purpose is to furnish a record for the information of the city authorities in regard to the location and character of these structures. The case is clearly to be distinguished from Lowell v. Wentworth, 6 Cush. 221, relied on by the plaintiff. See Lowell v. Hadley, 8 Met. 180, 195 ; Torrey v. Millbury, 21 Pick. 64.
3. Nor is the objection well taken that the city could not sell the land for non-payment of the assessment after the expiration of one year from the time it was laid. The assessment constitutes a lien on the land for one year, and may be levied by a sale after proper notice upon the person assessed, or upon any person occupying the estate, and the sale is to be conducted in like manner as sales for the non-payment of taxes. Gen. Sts. c. 48, § 5. By the Gen. Sts. c. 12, § 22, it is provided that sales of land for non-payment of taxes may be made after the expira tian of the lien, if the land has not been alienated in the mean time. As the law stands, therefore, the assessment may be levied by a sale within one year, whoever may be the owner of the estate, and after the expiration of the year, if not in the mean *300time alienated. In this case, the land was owned by the plaintiff at the time of the assessment, and at the time of the proposed sale j and a demand for payment was duly served on him. See Holden v. Eaton, 7 Pick. 15 ; Hayden v. Foster, 13 Pick. 492.

Exceptions overruled.